DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior or teaching. 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: dividing a text of a plurality of words in a foreign language into one or more Interpretation Phrases, each of the said Interpretation Phrases being made of one or more words chosen at an optimal composition for a user to listen to, read along, and maintain comprehension and engagement, wherein the optimal composition is determined based on the biographical data of the user and the historical usage by the user; reading aloud the first Interpretation Phrase by a narrator; and after reading aloud the first Interpretation Phrase, interpreting aloud the first Interpretation Phrase into the user's native language to provide understanding of the Interpretation Phrase in the user's native language, to maintain the flow of the story, and to create and promote subconscious associations between native and foreign language words.

— 	Considering claim 14, the following claimed limitations recite an abstract idea: 
a plurality of audio files with a plurality of portions, at least one portion being a known language portion and one portion being a translation into foreign language portion, wherein the translation into foreign language portion is grouped into Interpretive Phrases; and a plurality of image files comprising foreign language text accessible synchronously with the plurality of audio files, wherein an image file is displayed concurrently with a foreign language portion and before the known language portion.



Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: non-transitory computer-readable medium, processors, a computing device, etc., which are utilized to facilitate the presentation of audio and/or visual data. For instance, considering claim 1, the additional elements are utilized to facilitate the process of dividing a text of a plurality of words in a foreign language into one or more Interpretation Phrases (each of the Interpretation Phrases being made of one or more words chosen at an optimal composition for a user); and reading aloud the first Interpretation Phrase by a narrator; interpreting aloud the first Interpretation Phrase into the user's native language, etc. 
Similarly, considering claim 14, the additional elements are utilized to facilitate the storing of visual and audio files (“a plurality of audio files with a plurality of portions . . . a plurality of image files comprising foreign language text accessible synchronously with the plurality of audio files”); and the presentation of audio and visual data synchronously (an image file is displayed concurrently with a foreign language portion and before the known language portion), etc. It is also worth noting that similar analysis applies to the respective dependent claims.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea. Accordingly, the claimed additional elements are utilized merely as a tool to implement the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. This is because the claims do not provide an improvement over the relevant existing technology.
abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the specification describes the implementation of a computing system that involves a general purpose microprocessor and a conventional input/output unit(s) ([000110], [000111]); and wherein such computing system encompasses commercially available conventional computing devices; such as a desktop computer, a laptop computer, etc. ([000117), which are utilized to perform conventional computer functions. 
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
i.e. claims 2-13 and 15-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “the first Interpretation Phrase”, in line 9 of the claim; however, there is insufficient antecedent basis for the above term in the claim. 
	Claim 14 recites, “at least one portion being a known language portion and one portion being a translation into foreign language portion”. 
at least one portion being a known language portion or a translation into foreign language portion, or (ii) at least one portion being a known language portion and another portion being a translation into foreign language portion. Consequently, claim 14 is ambiguous. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claim 14 is rejected under 35 U.S.C.102(a)(1) as being anticipated by Link 2014/0127653.
Regarding claim 14, Link teaches the following claimed limitations: a children's language learning system, comprising: a computing device having a general user interface and a central processing unit; non-transient media playable on the computing device ([00077]: e.g. a system for teaching a foreign language, wherein the system is implemented via one or more computing devices; such as desktop computer, a laptop computer, etc.), comprising: a plurality of audio files with a plurality of portions, at least one portion being a known language portion and one portion being a translation into foreign language portion, wherein the translation into foreign language portion is grouped into Interpretive Phrases ([0111]; [0117]; [0129]; [0138]: e.g. the system stores text in a first language, wherein various portions from the text are identified; such as words, phrases, etc., and wherein the words or phrases are translated to corresponding words/phrases in a second language. The system also stores a plurality of audio files; wherein the plurality of audio files comprises at least the plurality of portions [words, phrases, etc.] in the second/foreign language. The words/phrases correspond to the Interpretive Phrases); and a plurality of image files comprising foreign language text accessible synchronously with the plurality of audio files, wherein an image file is displayed concurrently with a foreign language portion and before the known language portion ([0138], [0140]: e.g. while the text is displayed, the system reads aloud to the user the text in the second/foreign language; and wherein each word/phrase being read is visually marked or highlighted as it is being read. Accordingly, such visual marking indicates that a plurality of image files comprising foreign language text accessible synchronously with the plurality of audio files, wherein an image file is displayed concurrently with a foreign language portion and before the known language portion).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

●	Claims 1, 2, 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Julia 2006/0111902.
Regarding claim 1, Julia teaches the following claimed limitations: a non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by one or more processors effectuate operations comprising: dividing a text of a plurality of words in a foreign language into one or more Interpretation Phrases ([0029]; [0034] lines 1-19 : e.g. a system for teaching a foreign language to a user, wherein the system identifies one or more components—such as one or more words, syllabus, phonemes, combination of words, etc.—from a text-based content in order to assist the user in learning a new language. Accordingly, the system is dividing a text of a plurality of words in a foreign language into one or more Interpretation Phrases), each of the said Interpretation Phrases being made of one or more words chosen at an optimal composition for a user to listen to, read along, and maintain comprehension and engagement, wherein the optimal composition is determined based on the biographical data of the user and the historical usage by the user ([0029], [0082], [0083]: e.g. the system identifies—based on the evaluation of the user’s performance in speaking a content in non-native language—words, syllabus, combinations of words, etc., that are problematic to the user. In this regard, the system already takes into account the user’s natural dialect or native language, besides the user’s performance. Accordingly, the optimal composition is determined based on the biographical data of the user and the historical usage by the user, wherein each 
Interpretation Phrases is made of one or more words chosen at an optimal composition for a user to listen to, read along, and maintain comprehension and engagement); reading aloud the first Interpretation Phrase by a narrator; and after reading aloud the first Interpretation Phrase, interpreting the first Interpretation Phrase into the user's native language to provide understanding of the Interpretation Phrase in the user's native language, to maintain the flow of the story, and to create and promote subconscious associations between native and foreign language words ([0062] lines 1-8; [0063]: e.g. the system utilizes a synthesized voice, or a natural/prerecorded voice, to read aloud the text-based content to the user so that the user would know how the words in the text should sound; and furthermore, the system presents an explanation or translation to the user, wherein a selected word or phrase is translated into the user’s native language. Accordingly, the system reads aloud the first Interpretation Phrase by a narrator; and after reading aloud the first Interpretation Phrase, the system further interprets the first Interpretation Phrase into the user's native language to provide understanding of the Interpretation Phrase in the user's native language, to maintain the flow of the story, and to create and promote subconscious associations between native and foreign language words). 
Julia does not explicitly describe interpreting aloud the first Interpretation Phrase into the user's native language.
However, Julia already describes that the system implements an algorithm for generating synthesized voice; and wherein the system also includes functionality that allows the user to play a content, so that the system reads aloud the content to the user ([0062] lines 1-8).

Julia’s system; for example, by upgrading the algorithm, so that the system further provides the explanation or translation in verbal format (e.g. a synthesized voice presenting the explanation/translation), in order to help the user easily follow the explanation/translation that is being presented visually, etc., and thereby improving the effectiveness of the system.     
Julia teaches the claimed limitations as discussed above according to claim 1. Julia further teaches, 
Regarding claim 2, wherein the reading aloud step and the interpreting aloud step are performed by a mobile digital platform ([0027]: e.g. a computing device, such as a PDA or a cellphone is utilized, which corresponds to a mobile digital platform); 
Regarding claim 7, wherein each Interpretation Phrase is a single word ([0029]; [0034] lines 1-19 : e.g. as already discussed per claim 1, the system identifies one or more words from a text-based content. Accordingly, the a above already implies that each Interpretation Phrase is a single word); 
Regarding claim 10, presenting a foreign language text to a user to be read aloud sequentially highlighted Interpretation Phrases without an audio file of a narrator reading aloud the text ([0034]: e.g. the system requires the user to read aloud the text; and wherein the system sequentially highlights the word that the user is required to read, etc.);
Regarding claim 11, storing digitally the user's voice; and making the digitally stored user's voice available for playback ([0062] lines 10-15: e.g. the system allows the user to record his/her verbal response; and also listen to his/her own recording); 
e.g. the system utilizes data regarding the user, such as skill level or performance, natural dialect, etc., when generating a lesson session to the user. Accordingly, the system allowing for adjustment and tailoring to the user as the user adapts to the user's language adoption. The system also identifies whether user’s performance level is below average or not. Accordingly,  it already provides default recommended settings for an average beginner). 
●	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Julia 2006/0111902 in view of Nicol 2014/0120503. 
Regarding claim 8, Julia teaches the claimed limitations as discussed above according to claim 1.
Julia further teaches, a copycat method, comprising: reading aloud an Interpretation Phrase by the narrator; instructing a user to copycat, where copycatting comprises mimicking the tone of voice, volume, and accent of the narrator after the Interpretation Phrase ([0049]; [0135]: e.g. the system audibly plays a word(s)/phrase(s) to the user, wherein the user is required to repeat verbally the word(s)/phrase(s); and wherein the system evaluates the user’s performance, such as determining whether the user’s pronunciation of words is the same as that of the system’s, etc. ).
Julia does not explicitly describe highlighting the Interpretation Phrase. 
However, Nicol discloses a language training system, wherein the system reads aloud a text to the user; and wherein part of the text (e.g. word, phrase, etc.) is highlighted as is being read aloud ([[0024] lines 1-5; [0027], [0029]). 
Julia in view of Nicol; for example, by upgrading the algorithm so that the system further highlights one or more parts of the text (e.g. word, syllabus, etc.) as it reading/playing the part aloud, in order to help the user easily follow the part of the text being read.    
Regarding claim 9, Julia in view of Nicol teaches the claimed limitations as discussed above per claim 8.  
Julia further teaches, recording the narrator and user's voice mimicking the narrator is recorded as an audio file available for playback ([0062], [0129] lines 1-3: e.g. the system already uses a prerecorded audio when reading aloud the text. Accordingly, the above indicates recording the narrator’s voice. In addition, the system requires the user to repeat the word/phrase played, wherein the user records his/her verbal response mimicking the narrator. Accordingly, the recording is stored as an audio file for playback).
●	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Julia 2006/0111902 in view of Grimes 2014/0272894. 
Regarding claim 12, Julia teaches the claimed limitations as discussed above per claim 1. 
Julia does not teach, providing access to a family associated with the user to an account; providing the user a user profile such that a third party has the option to access usage analysis and insight into their user's usage patterns.
However, Grimes discloses a system for providing education to a student, wherein the system allows the parent of the student to create an account ([0101], 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Julia in view of Grimes; for example, by creating a database that allows one or more authorized entities (e.g. a teacher, a parent, etc.) to create an account, wherein accesses privilege is also provided to one or more of the authorized entities, so that the authorized entity evaluate the user’s usage of the device, including the progress status of the user regarding the language that he/she is studying, etc., so that the authorized entity would also provide a further assistance to the user (e.g. providing encouragement, reward, etc.), so that the user would have a better chance to be more successful in his/her studies. 
●	Claims 15-20 are rejected under 35 U.S.C.103 as being unpatentable over Link 2014/0127653 in view of Julia 2006/0111902.
Regarding claim 15, Link teaches the claimed limitation as discussed above according to claim 14. 
Link does not explicitly describe, the composition of Interpretation Phrases is determined algorithmically based on one or more of demographic data and historical use.   
However, Julia discloses a system for teaching language to a user, wherein the system utilizes data identifying the natural dialect (or native language) of the user and a historical score or evaluation about the user; and wherein the system identifies words, syllabus, etc., that are problematic to the user ([0029], [0082], [0083]).
Link in view of Julia; for example, by storing data regarding the user, such as: data specifying the user’s natural dialect or native language, data specifying the user’s historical/past performance; and wherein the system’s algorithm is further upgraded to consider such data regarding the user to identify one or more parts from the text (e.g. words, syllabus, etc.) that are challenging to the specific user, etc., so that the system would provide a more personalized assistance to the user during the learning process; and thereby improving the effectiveness of the system.
Regarding claim 16, Link in view of Julia teaches the claimed limitation as discussed above according to claim 15. 
Link further teaches, wherein the image file further comprises highlighted text and unhighlighted text, and the audio file is synchronously related to the image file such that as the audio file recites a word, an unhighlighted text changes to a highlighted text corresponding to the word ([0138]: e.g. as already pointed out per claim 14, the system reads aloud to the user the text in the second/foreign language; and wherein each word/phrase being read is visually marked or highlighted as it is being read. Accordingly, the image file already comprises highlighted text and unhighlighted text, and the audio file is synchronously related to the image file such that as the audio file recites a word, an unhighlighted text changes to a highlighted text corresponding to the word). 
Regarding claim 17, Link in view of Julia teaches the claimed limitation as discussed above according to claim 15. 
Julia further teaches, a copycat mode, wherein foreign words are read aloud and a user is instructed to mimic the foreign words read aloud ([0049]; [0062] lines 10-15; e.g. the system audibly plays a word(s)/phrase(s) to the user, wherein the user is required to repeat verbally the word(s)/phrase(s), wherein the user’s verbal response is recorded, so that the user listen to his/her recording; and wherein the system also evaluates the user’s performance).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Link in view of Julia; for example, by incorporating a testing/exercise phase, wherein the user is required to repeat verbally a word(s) or a phrase(s) that the system played audibly; and wherein a voice recognition system is implemented into the system, which allows the system to record the user’s verbal response, so that the user would be able to playback and evaluate his/her performance; and wherein the system also evaluates the user’s accuracy in correctly pronouncing the word(s)/phrase(s); and thereby the system generates one or more feedbacks regarding the user’s performance, etc., in order to help the user easily improve his/her skills regarding the language that the user is studying.    
Regarding claim 18, Link in view of Julia teaches the claimed limitation as discussed above according to claim 17. 
The limitation, “wherein sound created by the user's mimic of the foreign words read aloud is stored locally on a mobile computing device or in a cloud-computing system and accessible for playback”, is already addressed above according to the modification applied with respect to claim 17. For instance, the modified system already records the user’s verbal response, so that the user would be able to playback the recorded audio and evaluate his/her performance. 
Link in view of Julia teaches the claimed limitation as discussed above according to claim 14. 
The limitation, “wherein at least three of the portions comprise Interpretation Phrases of the same foreign language words grouped in different compositions with some compositions being algorithmically determined to be suitable for a plurality of levels of learners”, is specifying the portions implied per claim 14 in plural form; wherein the Interpretation phrases are grouped into different compositions; and wherein some compositions are algorithmically determined to be suitable for a plurality of levels. 
Although the modified system per claim 14 is described in terms of a single user, it is understood that the implementation encompasses plurality of users since Julia describes a scenario where the system manages plurality of users([0029]; [0092]).
Accordingly, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Link in view of Julia; for example, by storing data regarding each user of a plurality of users, such as: data specifying each user’s natural dialect or native language, data specifying each user’s historical/past performance, etc., wherein such data indicates each user’s skill level as applied to one or more languages the user is studying; and wherein the system’s algorithm is further upgraded to consider such data regarding each user to identify one or more parts from the text (e.g. words, syllabus, etc.) that are challenging to the specific user, etc., so that the system would provide a more personalized assistance to each user during the learning process; and thereby improving the effectiveness of the system.
Link in view of Julia teaches the claimed limitation as discussed above according to claim 19. 
The limitation, “wherein Interpretation Phrases of at least one of the plurality of levels of learners are accessible to users algorithmically determined to be of more advanced language skills and at least one of the plurality of levels of lnterpretation Phrases are accessible to users algorithmically determined to be of less advanced language skills, such algorithmic determination of language skills based on one or more of demographic data and historical use”, is already addressed per the modification discussed with respect to claim 19.
Particularly, the modified system already identifies each user’s skil level; and accordingly, some users may have a more advanced language skills while other users may have a less advanced language skills; and wherein the system identifies Interpretation Phrases (e.g. words, syllabus, etc.) to each user based on one or more demographic data and historical use (e.g. data specifying each user’s natural dialect or native language, data specifying each user’s historical/past performance).  
●	The prior art does not teach or suggest the current invention as claimed according to claims 3-6.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715